Exhibit 99.3 ELBIT IMAGING LTD. (THE "COMPANY") PROXY THIS PROXY IS SOLICITED BY THE BOARD OF DIRECTORS The undersigned hereby appoints Zvi Maayan, General Counsel, and Tal Shani, Secretary, and each of them, attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote on behalf of the undersigned all the Ordinary Shares in the Company which the undersigned is entitled to vote at the Annual General Meeting of Shareholders (the “Meeting”) to be held at the offices of the Company, located at 5 Kinneret Street, Bnei Brak, Israel, on September 30, 2013 at 11:00 a.m. (Israel time), and at any adjournments or postponements thereof, upon the following matters, which are more fully described in the Notice of Annual General Meeting of Shareholders and Proxy Statement relating to the Meeting. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is made with respect to any matter, this Proxy will be voted FOR such matter.Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) THE BOARD OF DIRECTORS OF THE COMPANY RECOMMENDS A VOTE “FOR” ALL THE PROPOSALS. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE ý. Proposal 1: To re-elect the following members of the Company's Board of Directors: Mordechay Zisser ofor oagainst oabstain Shimon Yitzhaki ofor oagainst oabstain David Rubner ofor oagainst oabstain Moshe Lion ofor oagainst oabstain Shmuel Peretz ofor oagainst oabstain Proposal 2: To re-elect Zvi Tropp as one of the Company’s external directors. ofor oagainst oabstain Proposal 3:To re-appoint Brightman Almagor Zohar & Co., a member of Deloitte, as the Company's independent auditors. ofor oagainst oabstain In their discretion, the proxies are authorized to vote upon such other matters as may properly come before the Meeting or any adjournment or postponement thereof. The undersigned acknowledges receipt of the Notice and Proxy Statement of the Company relating to the Annual General Meeting. By signing this Proxy, the undersigned hereby certifies that the undersigned is not a controlling shareholder of the Company and has no “personal interest” under the Israeli Companies Law in Proposal 2 above. See Proposal No. 2 of the Proxy Statement for more information, including how to indicate the existence of a personal interest. Date: , 2013 Signature of Shareholder Date: , 2013 Signature of Shareholder Please sign exactly as your name or names appear on this Proxy.When shares are held jointly, each holder should sign. When signing as executor, administrator, attorney, trustee or guardian, please give full title as such. If the signer is a corporation, please sign full corporate name by duly authorized officer, giving full title as such. If signer is a partnership, please sign in partnership name by authorized person.
